                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN (Detroit)

In re:                                             Chapter 13 No. 19-40267-pjs
Angela Amerson
                  Debtor.                          Hon. Phillip J. Shefferly
______________________________/

 ORDER GRANTING IN PART AND DENYING IN PART CREDITOR’S OBJECTION
        TO DEBTOR’S MOTION FOR EXTENDING AUTOMATIC STAY


         This matter having come before the Court on the Debtor’s Motion to Extend the Automatic

Stay and Creditor having objected, the Court having considered the pleadings and having heard the

arguments of counsel hereby Grants in Part and Denies in part the Debtor’s Motion to Extend the

Automatic Stay provided in 11 USC 362(c)(3)(B) and Creditor’s objection;

         1.     The automatic stay is extended as to all Creditors until otherwise ordered by the
Court;
         2.     Effective July 8, 2019, upon expiration of the Debtor’s redemption period, Wells

Fargo Bank, National Association as Trustee for Option One Mortgage Loan Trust 2006-2,

Asset-Backed Certificates, Series 2006-2 shall receive relief from the automatic stay as to the

subject property located at 2789 Birchwood Dr., Waterford, MI 48329 without further notice or

hearing being required.

         3.     Any Order vacating the automatic stay entered pursuant to this resolution shall be

effective immediately notwithstanding the provisions of FRBP 4001(a)(3) and shall be binding

and effective despite any conversion of this bankruptcy case to a case under any other chapter of

the United States Bankruptcy Code. In the event Creditor deems the property is physically

abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s) / homeowner(s),

Creditor may also seek to shorten the Michigan post foreclosure statutory redemption period. A

Chapter 7 Trustee may have the same rights and defenses as Debtor(s) should Creditor seek to

shorten the redemption period;




  19-40267-pjs       Doc 32      Filed 02/06/19   Entered 02/06/19 06:43:10        Page 1 of 2
       4.      The terms of this Order do not constitute a waiver of any potential confirmation

objections that the Creditor may file to the Debtor’s Chapter 13 Plan.



Signed on February 05, 2019




  19-40267-pjs      Doc 32     Filed 02/06/19     Entered 02/06/19 06:43:10       Page 2 of 2
